DAWKINS, District Judge.
In this case, four separate plaintiffs joined in one bill of complaint demands for an injunction to prevent the infringement of copyrights to separate and distinct musical compositions, and each prays for a distinct judgment in damages for the infringement of its copyright. None of the plaintiffs claim any interest in the copyright of the others. Defendant has pleaded an improper joinder of parties plaintiff. Plaintiffs, in support of the elaim of right to sue jointly, contend that the demands are similar, against the same defendant, and upon the same kind of a cause of action; that is, for the infringement of a copyright by the unauthorized rendering of the music for profit. Authorities have been cited to the point that where causes of action grow out of the same state of facts, under a common contract, or a tort by which all are injured alike, the parties plaintiff may join. None has been cited similar to the situation here where the claims arise from their own particular facts. While it might be more economical to have the claims determined in one suit, still the defendant has objected to this method and I know of no law to sustain it. See 21 C. J. verbo -Equity, § 305.
For the reasons stated, the plea will be sustained. Proper decree should be presented.